Citation Nr: 1027707	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from August 
1968 to March 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating decision by 
the Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In March 2006 the Veteran requested a hearing 
before the Board in Washington, D.C.  In May 2007 he withdrew the 
request.  In October 2008, the case was remanded for further 
development.


FINDING OF FACT

Hepatitis C was not manifested in service, and is not shown to be 
related to the Veteran's service, including as the result of jet 
injector vaccinations or a self-administered tattoo.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as revised effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was adequately advised of VA's duties to notify and 
assist in the development of his claim.  A June 2005 letter 
(timely) explained the evidence necessary to substantiate the 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a December 
2008 letter informed the Veteran of disability rating and 
effective date criteria.  The claim was thereafter readjudicated 
(by April 2010 supplemental SOC), curing the timing defect as to 
such notice.  It is not alleged that notice was less than 
adequate.

The Veteran's service treatment records (STRs) and pertinent 
identified postservice treatment records have been secured.  In 
March 2010, VA obtained a medical opinion from a VA physician who 
reviewed the Veteran's claims file (as he was incarcerated) and 
reviewed medical literature.  The opinion is adequate, as it 
reflects familiarity with the Veteran's medical history, notes 
his contentions, and includes explanation of rationale with 
citation to the factual evidence in the record.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  An 
examination of the Veteran was not necessary, as his diagnosis of 
hepatitis C is not in dispute.  The medical evidence of record is 
sufficient to decide the Veteran's claim.  He has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist in this matter is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Veteran alleges that his hepatitis C (which he reports was 
first diagnosed in 2000) resulted from his exposure to risk 
factors while in military service.   Specifically, he states that 
he was hospitalized twice (in 1968 at Fort Ord, California, for 
pneumonia and in 1974 at Fort Sill, Oklahoma, for blood poisoning 
in his foot), received immunizations with air jet injectors, and 
has a tattoo which was self-administered while he was serving in 
Germany.  He has also reported that he and two other service 
members gave each other tattoos (he did not report sharing 
needles).  A July 2005 Risk Factors for Hepatitis Questionnaire 
notes that the Veteran reported that he had tattoos or body 
piercings and denied all other risk factors.

The Veteran's STRs are silent for complaints, findings, or 
diagnosis related to hepatitis C (or any liver disease), and did 
not report any history of stomach, liver or intestinal trouble.  
Furthermore, the STRs do not show any known risk factors (e.g., 
organ transplant, blood transfusions, hemodialysis, IV drug use 
or intranasal cocaine use, high risk sexual activity, body 
piercing, etc.) for hepatitis C.  Although the Veteran reports he 
acquired a tattoo during service, his November 1972 service 
separation examination and January 1975 Administrative Discharge 
examination are silent for identifying body marks, scars, 
tattoos.  The STRs do include a February 1970 record showing that 
the Veteran was involved in a fight in the barracks, and 
sustained three human bites which required treatment, including 
cleaning and a tetanus shot.  They also show that the Veteran was 
hospitalized in December 1968 for an upper respiratory infection 
and in May 1974 for a scalp laceration sustained in an automobile 
accident.  Finally, the STRs include an immunization record which 
does not show any abnormality regarding the administration of 
immunizations.

The Veteran has been incarcerated since 1991 (and is scheduled 
for release in July 2011).  

The Veteran states that his hepatitis C was first diagnosed in 
January 2000.  His identified postservice treatment records 
secured do not include a record showing such initial diagnosis of 
hepatitis C  [A May 2005 treatment report notes that hepatitic C 
was "first observed" on March 3, 2003; an April 2, 2003 
treatment report notes a finding of hepatitis C.]  

In January 2006, the Veteran submitted a September 24, 2003 
newspaper clipping pertaining to Vietnam era veterans, 
inoculations with jet injectors, and claims seeking VA 
compensation benefits for hepatitis C.

A January 2010 Texas correctional managed care follow-up record 
notes the Veteran had hepatitis C diagnosed in 2000, and was 
presently asymptomatic.

As instructed in the Board's October 2008 remand, the RO 
forwarded the Veteran's claims file to a VA physician for review 
and an advisory medical opinion regarding the etiology of his 
hepatitis C.  In March 2010 a VA provider noted the Veteran's 
reported risk factors [for hepatitis C, i.e.,], including 
acquiring a tattoo in service, receiving immunizations with a jet 
injector, and being hospitalized, noted the service treatment 
records (for human bites) and the separation examination report, 
and noted the postservice (prison) treatment records and the fact 
that the Veteran has been incarcerated since 1991.  The medical 
consultant cited that the first objective evidence of hepatitic C 
is an April 2, 2003 prison treatment record (although the Veteran 
indicated he was informed he had such disability three years 
prior, in 2000).  The consultant stated "the highest risk for 
transmission of the hepatitis C virus is considered to be IV drug 
use and intranasal cocaine use.  Other risk factors are: blood 
transfusion, sex with an intravenous drug user, having been in 
jail more than 3 days, religious scarification, having been 
struck or cut with a bloody object, pierced ears or body parts, 
health care workers, organ transplant recipient, hemodyalisis, 
tattooing, and heavy alcohol use.  There is no test or 
examination that can be used to determine when or how one 
acquires the hepatitis C virus."  The examiner indicated that he 
was unable to identify any verifiable hepatitis C risk factors 
from the Veteran's military service and that his biggest 
postservice risk factor was his incarceration since 1991.  The 
examiner concluded that based on the record it was less likely 
than not (less than 50/50 probability) that the Veteran's current 
hepatitis C is related to his service.  

The evidence of record shows that the Veteran has hepatitis C; 
such is not in dispute.  As hepatitis C was not manifested in 
service (and service connection on the basis that it became 
manifest in service and persisted is not warranted), what he must 
do to establish service connection for the hepatitis C is show 
that it is related to risk factors during service, rather than to 
postservice risk factors.

Regarding the Veteran's allegation that he acquired hepatitis C 
from immunizations with air jet injectors, VA's Compensation and 
Pension Service has issued VBA Fast Letter 04-13 (June 29, 2004), 
which states "despite the lack of any scientific evidence to 
document transmission of the HCV virus with airgun injectors, it 
is biologically plausible."  However, the report proceeds to 
state that the "large majority of HCV infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use."  The letter explains that the highest prevalence of HCV 
infection is among those with repeated, direct percutaneous 
(through the skin) exposures to blood, including intravenous drug 
users.  Due to this and other considerations, where any physician 
deems that instead airgun immunization is the more likely 
causative factor, it is essential that the accompanying medical 
report include "a full discussion of all modes of transmission, 
and a rationale" as to why an airgun injector was the source of 
hepatitis C.  In the instant matter, there is no pronouncement 
from any evaluating physician indicating or suggesting that 
airgun immunization was the likely cause of the Veteran's 
hepatitis C.  Nor is there any unique circumstance involving his  
receipt of immunizations during service to suggest the likelihood 
of accidental transmission of the hepatitis C virus.  Rather, 
this situation falls within the categorization of one where there 
is a more prevalent overriding factor, the Veteran's history of 
incarceration since 1991.

The Board notes that the Veteran has submitted a copy of a 
newspaper article discussing the potential connection between 
Hepatitis C and airgun injections in service.  This article (by a 
reporter who is not shown to be a medical professional) provides 
general hearsay information, and cannot serve to support the 
Veteran's alleged theory of entitlement.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the evidence which has been submitted 
by the Veteran is general in nature and does not specifically 
relate to the facts and circumstances surrounding this particular 
case.

The only medical (opinion) evidence of record that specifically 
addresses this medical question, the March 2010 opinion of a VA 
physician, notes that no verifiable hepatitis C risk factors 
during the Veteran's military service are shown, and that his 
biggest risk factor for such disease is his postservice 
incarceration since 1991.  The provider opined that it is less 
likely than not (less than 50/50 probability) that the Veteran's 
hepatitis C is related to an event in service.  The provider 
explained the rationale for the opinion (the absence of any 
documentation of risk factors in service, and the known 
postservice risk factor -i.e., incarceration).  The Board finds 
the opinion to be highly probative evidence in the matter.  
Because there is no competent (medical opinion or treatise) 
evidence to the contrary, the Board finds it persuasive.  The 
Veteran's own allegations that his hepatitis C is related to a 
risk factor in service (such as tattoos, hospitalization, or 
immunizations with air jet injectors) are not competent evidence.  
While lay evidence may serve to establish a diagnosis (and nexus 
via continuity of symptoms) (See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)(citing Jandreau v. Nicholson, 492 F. 3d 
1372)) where the question is one that is eminently medical in 
nature, such as here where the question is one of a nexus between 
an established current diagnosis and a remote alleged risk factor 
(without continuity of symptoms in the interim) medical evidence 
is necessary.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the preponderance of the probative evidence links the 
Veteran's hepatitis C to a postservice (incarceration) risk 
factor for hepatitis C, and is against a theory of a nexus 
between the disease and a risk factor in service.  Accordingly, 
the preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for hepatitis C is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


